Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
Applicant's submission filed 03/19/2021 has been entered.  Claims 1-19 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 refers to “the fingerprint entry function,” and “the command of enabling” and “the fingerprint authentication function” without prior reference to these limitations.  Claim 4 includes “a command of enabling” and “a fingerprint authentication function” and claim 5 includes “a fingerprint entry function” rather than referring to “the” limitations of claim 1.   Claim 8 refers to “the command of enabling” and “the fingerprint authentication function” without prior reference to these limitations.  Claim 16 refers to “the command of enabling” and “the fingerprint authentication function” without prior reference to these limitations.  Claims 2-7, 9-15 and 17-19 are rejected because they depend from rejected claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sadler (US 2003/0204290) in view of Schenk (DE 19900032) and/or Feit (US 2014/0156149).  
Regarding claim 1, Sadler discloses a method for controlling a vehicle (vehicle personalization system and method in title, abstract, “Upon successful identification, the occupant may start the vehicle, access secure compartments and access other vehicle features" in para 0005.  Since the vehicle can be accessed and started only upon successful identification, the disclosed method allows control of the vehicle), comprising:
collecting a fingerprint image of a user ("at block 526, the fingerprint image is read.  At block 528 the user is prompted to remove their finger [...] from the sensor” in fig 9, block 526, para 0056, makes it clear that the fingerprint image belongs to a user.);
authenticating the user according to the fingerprint image (“At block 530, image processing and feature extraction matching is accomplished.  At block 532, it is determined whether the user has been identified, an authorized user message" in fig 9, blocks 530-532, para 0056-0057) and acquiring identity information of the user after the 
acquiring a vehicle personalization parameter of the user according to the identity information of the user ("The identity template is associated with a user profile that contains the user's personalization data” in para 0037) and setting up the vehicle according to the vehicle personalization parameter ("once the user profile has been recalled, the vehicle will automatically restore the pre-sets of vehicle applications to those values associated with the user profile. For example, [...] the radio, mirrors, seats and climate control system would be adjusted to the preferences set in the user profile” in para 0005).
Regarding amended claim 1, Sadler does not expressly disclose the new limitations added to amended claim 1 of start controller and command to microprocessor to enable entry function and disabling detection of button press by a start controller and enabling detection of button press by start controller and command of enable authentication.  
Sadler discloses control module 24 with microprocessor (para 0020) and switches 50 activated by button operation for start function (par 0031).  Processing operation in fig 9 includes responding to "request to program" (block 516, para 0056) to return to main menu including disable ignition system (block 86, para 0038) and fingerprint entry (enroll user in figs 4-8, para 0037-0055). Fig 9 further includes enabling authentication 
Schenk (see English translation provided by applicant) discloses an analogous art device and method for vehicle authorization (para 0001) with fingerprint sensor integrated in a start button requiring engine start command and command to unlock for increased security against unauthorized use (para 0004-0007, 0011, 0017).  User specific setting parameters are assigned to each reference fingerprint and the settings are activated by suitable control commands in para 0019.  Fig. 1 b makes it clear that, when the user’s finger presses the start button, the finger faces a fingerprint collection surface of the fingerprint sensor. Since the vehicle is started upon successful authentication, the start controller of the vehicle is notified.  
Feit discloses an analogous art biometric user interface for a vehicle with fingerprint sensor (reader) integrated in a start button (title, abstract, figs 1A-1B)  to allow the actual driver to be accurately identified when attempting to start the vehicle (para 0020-0021, 0038).  The fingerprint identifies the user to control start/stop and preset customized user configuration preferences (para 0001-0008, 0021, 0034-0042).  
Regarding amended claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Sadler sending, when detecting a fingerprint entry request, a command of enabling the fingerprint entry function to a microprocessor, so that the microprocessor enters a fingerprint entry mode, and disabling a function for detecting, by a start controller, whether a start button is pressed in view of Sadler disclosing "a new user enrolls into the biometric identification system by storing his biometric identity template [...], Sandler disclose the enrolling providing programming (para 0043,0047) and programming causes the system to return to the main menu rather than process the image for engine start as a disabling start/ignition function (para 0038, 0056) and in view of Schenk disclosing (de)activating in response to suitable commands for increased security against unauthorized use and/or Feit disclosing commands (instructions) to components for identifying the user (para 0042)
Further regarding amended claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above enabling a function for detecting, by a start controller, 
Regarding claim 6, Sadler discloses, wherein the step of authenticating the user according to the fingerprint image and acquiring identity information of the user after the authentication succeeds comprises: judging whether there is a fingerprint template matching the fingerprint image in respective pre-stored fingerprint templates, wherein a positive judgement indicates that the authentication succeeds; and acquiring, according to correspondence between the pre-stored fingerprint templates and identity information, identity information corresponding to the fingerprint template that matches the fingerprint image, as the identity information of the user ("The method includes [...] acquiring an image [...] of a member of the vehicle occupant, comparing the acquired image of the member with at least one stored image of a member, determining whether the acquired image of the member matches the at least one stored image" in para 0006).

Claims 2-5, 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadler (US 2003/0204290) in view of Schenk (DE 19900032) and/or Feit (US 2014/0156149) as applied above in view of Chuang (2016/0012656).
Regarding claim 2, Sadler discloses "a biometric identification system [...] includes a biometric sensor mountable in a sensor module") in fig 1, para 0019 and 
Chuang discloses an analogous art biometric control system and method to provide individualized control (title, abstract) with sensor (detection module) and control module integrated in a chip to reduce size, and distance between components (fig 1A, 4, 7, para 0051-0062, 0060-0061).   Control may be applied to a vehicle device (para 0025, 0027, 0030).
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the collecting a fingerprint image of a user comprises: collecting, by a fingerprint sensor integrated in a fingerprint chip of the vehicle, the fingerprint image of the user; and wherein the authenticating the user according to the fingerprint image and acquiring identity information of the user after the authentication succeeds comprises: authenticating, by a microprocessor integrated in the fingerprint chip of the vehicle, the user according to the fingerprint image and acquiring the identity information of the user after the authentication succeeds in view of Sadler disclosing sensor and microprocessor controller with chips for collecting and authenticating fingerprint and Chuang disclosing biometric sensor (detection module) and control integrated on a chip 
Regarding claims 3-4, Sadler discloses button operation for start function (par 0031), but does not expressly disclose fingerprint chip mounted on a start button.
Schenk (see English translation provided by applicant) discloses an analogous art device and method for vehicle authorization (para 0001) with fingerprint sensor integrated in a start button requiring engine start command and command to unlock for increased security against unauthorized use (para 0004-0007, 0011, 0017).  User specific setting parameters are assigned to each reference fingerprint and the settings are activated by suitable control commands in para 0019.  Fig. 1 b makes it clear that, when the user’s finger presses the start button, the finger faces a fingerprint collection surface of the fingerprint sensor. Since the vehicle is started upon successful authentication, the start controller of the vehicle is notified.  
Feit discloses an analogous art biometric user interface for a vehicle with fingerprint sensor (reader) integrated in a start button (title, abstract, figs 1A-1B)  to allow the actual driver to be accurately identified when attempting to start the vehicle (para 0020-0021, 0038).  The fingerprint identifies the user to control start/stop and preset customized user configuration preferences (para 0001-0008, 0021, 0034-0042).  During operation, processor provide commands (instructions) to components for identifying the user (para 0042).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the fingerprint chip is mounted on a start button of the vehicle; 
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above entering a fingerprint authentication mode when the microprocessor receives a command of enabling a fingerprint authentication function from the start controller; in the fingerprint authentication mode, authenticating, by the microprocessor, the user according to the fingerprint image, and acquiring the identity information of the user after the authentication succeeds; in view of Schenk disclosing activating in response to suitable commands for increased security against unauthorized use and /or Feit disclosing commands (instructions) to components for identifying the user (para 0042).
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the sending, when detecting a fingerprint entry request, a command of enabling the fingerprint entry function to a microprocessor, so that the 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the method further comprises: performing, by the microprocessor, live detection through an infrared sensor integrated in the fingerprint chip, and authenticating, by the microprocessor, the user according to the fingerprint image after 
Regarding claim 8, Sandler discloses a system for controlling a vehicle, as applied above in the rejection of claim 1, comprising:
a fingerprint sensor configured to collect a fingerprint image of a user (sensor module 15 para 0020);
a fingerprint processing module configured to authenticate the user according to the fingerprint image, and acquire identity information of the user after the authentication succeeds (control module 24 in para 0020); and
a vehicle setting function configured to acquire a vehicle personalization parameter of the user according to the identity information of the user, and set up the vehicle according to the vehicle personalization parameter (customize user profiles with presets in para 0005, 0021, 0037).  
Sandler includes the functions of claim 8 as described in the rejection of claim 1, but does not expressly recite a vehicle setting module to set up the personalization and fingerprint entry assisting module.
Chuang discloses an analogous art individualized control system with detection module 10, authentication (ID) module 12 and setting module (control host 9) in fig. 1A para 0033-0038.  Control may be applied to a vehicle device to realize intelligent control (para 0025, 0027, 0030).
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination 
Regarding amended claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a fingerprint entry assisting module configured to: send a command of enabling a fingerprint entry function to a fingerprint processing module when detecting a fingerprint entry request, and disable a detection function of the start controller on whether the start button is pressed; in view of Sadler disclosing control module (par 0020) and controlling area network (para 0056-0059) and "a new user enrolls into the biometric identification system by storing his biometric identity template [...], Sandler disclose the enrolling providing programming (para 0043,0047) and programming causes the system to return to the main menu rather than process the image for engine start as a disabling start/ignition function (para 0038, 0056) and in view of Schenk disclosing (de)activating in response to suitable commands for increased security against unauthorized use and /or Feit disclosing commands (instructions) to components/modules for identifying the user (para 0042).
Further regarding amended claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the fingerprint entry assisting module further configured to enable a function for detecting, by a start controller, whether a start button is pressed; the start controller configured to generate the command of enabling the fingerprint 
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the fingerprint processing module is a microprocessor, and the fingerprint sensor and the microprocessor are integrated in a fingerprint chip for the same reasons applied above to claim 2.
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the fingerprint chip is mounted on a start button of the vehicle; and when the user's finger presses the start button, the finger faces a fingerprint collection surface of the fingerprint sensor; and the microprocessor is further configured to notify a start controller of the vehicle to start the vehicle after the authentication succeeds for the same reasons applied to 3.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the microprocessor is further configured to: enter a fingerprint authentication mode after receiving a command of enabling a fingerprint authentication function from the start controller; in the fingerprint authentication mode, authenticate the user according to the fingerprint image, and acquire the identity 
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the vehicle further comprises a fingerprint entry assisting module; and the fingerprint entry assisting module is configured to: when the fingerprint entry assisting module detects a fingerprint entry request, disable a detection function of the start controller on whether the start button is pressed, and send a command of enabling a fingerprint entry function to the microprocessor; the microprocessor is further configured to: enter a fingerprint entry mode after receiving the command of enabling the fingerprint entry function; and in the fingerprint entry mode, generate a fingerprint template according to the fingerprint image, and establish correspondence between the fingerprint template and the identity information of the user that is received through the fingerprint entry assisting module for the same reasons applied to claim 5.
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the fingerprint entry assisting module is integrated together with the vehicle setting module in a central control device of the vehicle in view of Sadler disclosing a vehicle processing and control circuitry (para 0020), processing/control providing entry assist (enrolling new users) and vehicle personalization setting (para 0005, 0037, 0039) and Chuang disclosing integrating 
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the fingerprint processing module comprises a processing unit and a storage unit; and wherein the storage unit is pre-stored with respective fingerprint templates and identity information corresponding to the respective fingerprint templates; wherein the storage unit is configured to: judge whether there is a fingerprint template matching the fingerprint image in the respective fingerprint templates, wherein a positive judgement indicates that the authentication succeeds; and acquire the identity information corresponding to the fingerprint template that matches the fingerprint image as the identity information of the user for the same reasons applied above to claim 6.
Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the fingerprint chip is further integrated with an infrared sensor; and the microprocessor is further configured to perform live detection through the infrared sensor, and authenticate the user according to the fingerprint image after the detection succeeds for the same reasons applied above to claim 7.
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a fingerprint chip, wherein the fingerprint chip is mounted on a vehicle, and the fingerprint chip comprises: a fingerprint sensor configured to collect a 
Regarding amended claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above receive a command of enabling a fingerprint entry function when a fingerprint entry request is detected, wherein a detection function of the start controller on whether the start button is pressed is disabled when the fingerprint entry request is detected, a function for detecting, by a start controller, whether a start button is pressed is enabled after the fingerprint sensor collects a fingerprint image of a user, and the command of enabling the fingerprint authentication function is generated by the start controller at least when detecting that the start button is pressed for the same reasons applied to claim 8.
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the fingerprint chip is mounted on a start button of the vehicle; wherein when the user's finger presses the start button, the finger faces a fingerprint collection surface of the fingerprint sensor; and the microprocessor is further configured to notify a start controller of the vehicle to start the vehicle after the 
Regarding claim 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the microprocessor includes a processing unit and a storage unit; the storage unit is pre-stored with respective fingerprint templates and identity information corresponding to the respective fingerprint templates; and the storage unit is configured to: judge whether there is a fingerprint template matching the fingerprint image in the respective fingerprint templates, wherein a positive judgement indicates that the authentication succeeds; and acquire the identity information corresponding to the fingerprint template that matches the fingerprint image as the identity information of the user for the same reasons applied above to claim 14.
Regarding claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the fingerprint chip is further integrated with an infrared sensor; and the microprocessor is further configured to perform live detection through the infrared sensor and authenticate the user according to the fingerprint image after the detection succeeds for the same reasons applied to claim 15.
Response to Arguments
Applicant’s arguments, 3/19/2021, with respect to the rejection(s) of claim(s) 1 and 6 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in under 35 USC 103 and 112.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that nothing in the cited portions of Sadler appears to disclose that "after collecting a fingerprint image of a user and before authenticating the user according to the fingerprint image, a function for detecting, by a start controller, whether a start button is pressed is enabled, and the start controller generates the command of enabling the fingerprint authentication function at least when detecting that the start button is pressed," as recited by amended claim 1.  
This argument is not persuasive because claim 1 does not state the detecting whether start button press is enabled after collecting image and before authenticating. Method claim 1 lists a number of operations, but the listed order is not given weight.  Any order must be expressly stated in claim.  Further, the argued order is contradicted by the disclosed order (fig 4).  Also, the claim is not rejected as anticipated by Sadler, but obvious over Sadler in view of Schenk and/or Felt in view of Schenk disclosing deactivating/activating in response to suitable commands for increased security against unauthorized use and /or Feit disclosing commands (instructions) to components for identifying the user (para 0042).  Although “commands” are not expressly stated in Sadler, the messages to vehicle CAN (controller area network) in Sadler at least suggests commands between vehicle controllers of the CAN (para 0056-0058) where ignition 
Regarding the 103 rejections applicant argues that Chuang appears silent on the features added to clams 8 and 16.
This argument is not persuasive because Sadler in view of Schenk and/or Felt are applied for these features.
Applicant argues Schenk and Feit are applied to dependent claims, therefore all the claims are allowable over 35 USC 102.
This argument is not persuasive because Schenk and Feit are applied to the independent claims based on obviousness under 35 USC 103.  The rejections are proper for the reasons stated the rejections.
The amendments also necessitated new rejections under 35 USC 112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim (US 2002/0048391), Kamiya (US 2005/0073196) and Shin (US 2020/0026370) disclose vehicle biometric/fingerprint identification methods and systems. 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

4/21/2021							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683